Citation Nr: 1204656	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  05-32 624	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.  

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

3.  Entitlement to service connection for a gastrointestinal disorder.  

4.  Entitlement to service connection for a seizure disorder, to include as secondary to a respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and July 2005 RO rating decisions.  The April 2005 RO decision denied service connection for a seizure disorder.  

The July 2005 decision, the RO denied service connection for a respiratory disorder (listed as bronchitis), bilateral carpal tunnel syndrome, and for a gastrointestinal disorder (listed as gastroenteritis).  

The Veteran provided testimony at a personal hearing at the RO in February 2006.  In February 2007, he testified at a Board videoconference hearing.  

In February 2008, the Board remanded the issues of entitlement to service connection for a respiratory disorder, bilateral carpal tunnel syndrome, a gastrointestinal disorder, and for a seizure disorder, for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his statements and testimony, the Veteran essentially contends that he has a respiratory disorder, bilateral carpal tunnel syndrome, a gastrointestinal disorder, and a seizure disorder that are all related to service.  He also maintains that his seizure disorder is secondary to a respiratory disorder.  In addition, in support of his report of having a continuity of symptoms since service and the lack of formal treatment records reflecting care for the conditions for which he is seeking service connection, the Veteran explained that due to his financial situation and because he had to "furnish his own medical insurance," he did not seek formal medical care for his medical problems.

The Veteran competently and credibly reports that he has suffered from a respiratory disorder, which he describes as breathing problems and coughing, since service.  He indicates that he was treated for a respiratory disorder in 1965, 1966, and 1967, and that he has been treated since that time.  He also reports that he would have problems with his arms going to sleep while he was in the Army, that such condition has persisted since that time, and that such condition was later diagnosed as bilateral carpal tunnel syndrome.  Further, the Veteran competently and credibly testified to fainting and/or having seizures since service and asserts that service connection is thus warranted for his currently diagnosed seizure disorder.

The Veteran competently and credibly reports having gastrointestinal problems since he was treated for a gastrointestinal disorder during service in 1967, which he describes as spitting up blood from his stomach, and that such condition has persisted since service.  Further, he competently and credibly reports having fainting spells, syncope and or seizures since service.  He states that his coughing problems started in the early part of 1967 and that he would pass out and faint at that time.  He states that his coughing, which he describes as choking cough, subsequently caused him to go into a seizure.  The Board finds that the Veteran's statements and testimony, especially in regard to his claimed respiratory disorder and gastrointestinal disorder, are credible.  

Additionally, the Board notes that the Veteran is competent to report respiratory, right and left hand (or wrist), gastrointestinal, and seizure, symptoms in service, continuous respiratory, right and left hand (or wrist), gastrointestinal, and seizure symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records show treatment for respiratory and gastrointestinal problems.  Such records do not specifically show treatment for right or left hand (or wrist) problems, or for seizures.  On a medical history form at the time of the July 1964 enlistment examination, the Veteran checked that he had hay fever and asthma.  He checked that he did not have stomach, liver or intestinal trouble, or epilepsy.  The reviewing examiner reported that the Veteran had asthma as a child, that he received no medical attention or treatment, and that he had no trouble with or recurrence of asthma since that time.  It was noted that the Veteran had mild hay fever.  The objective July 1964 enlistment examination report included notations that the Veteran's lungs and chest, abdomen and viscera, upper extremities, and neurological evaluation, were all normal.  

A March 1965 treatment entry notes that the Veteran complained of coughing up blood and of pains in his chest.  He stated that the he had been coughing for a week and a half and that it was not productive.  The Veteran indicated that approximately three days earlier, he noted some blood in his sputum and that he coughed up a bloody "hunk" the previous day.  The impression was influenza and hemoptysis secondary to coughing.  A March 1965 radiological report, as to the Veteran's chest, indicates that there were increased markings in the left lower lobe consistent with bronchitis changes.  It was noted that the soft tissues, bony thorax, and mediastinum appeared within normal limits and that there was no evidence of infiltrates in the lung fields.  

A June 1966 clinical record cover sheet reflects a diagnosis of gastroenteritis, acute, organism undetermined.  A January 1967 treatment entry notes that the Veteran was seen for abdominal pain and cramping.  The impression was possible appendicitis.  An April 1967 entry indicates that the Veteran was treated for hemoptysis.  The diagnosis was hemoptysis, etiology unknown.  

A May 1967 private hospital report, during the Veteran's period of service, indicates that the Veteran was seen with a chief complaint of hemoptysis.  The diagnoses included hemoptysis due to pharyngeal trauma from coughing, untreated, unchanged.  A May 1967 clinical record cover sheet also related diagnoses that included hemoptysis due to pharyngeal trauma from coughing.  

On a medical history form at the time of the June 1967 separation examination, the Veteran reported that he had asthma; stomach, liver, or intestinal trouble; and that he coughed up blood.  The examiner noted that the Veteran had asthma as a child with no complications or sequelae.  The examiner reported that he was treated for hemoptysis in 1965 and 1967 and that he was hospitalized and then transferred to another facility where a bronchogram and bronchoscopy were performed, which were found to be within normal limits.  It was noted that the Veteran had not suffered from hemoptysis since that time.  The examiner further reported that the Veteran was treated for gastroenteritis in February 1967with no complications or sequelae.  The June 1967 objective separation examination report reflects essentially the same information as provided by the reviewing examiner noted above.  There were also notations that the Veteran's lungs and chest, abdomen and viscera, upper extremities, and neurological evaluation, were all normal.  

Post-service private and VA treatment records show treatment for numerous disorders, including variously diagnosed respiratory disorders and gastrointestinal disorders, such as diverticulosis, bronchitis, and severe chronic obstructive pulmonary disease (COPD).  Such records also show treatment for bilateral carpal tunnel syndrome, and for a seizure disorder.  

For example, an October 1998 report of a colonoscopy from J. N. Bailey, M.D., reflects an impression that included diverticulosis.  

A December 2003 treatment report from the Gilmore Nettleton Family Medical Clinic shows diagnoses of bronchitis and sinusitis.  

A December 2003 history and physical report from Baptist Memorial Center notes that the Veteran was seen for recurrent syncope.  The Veteran complained of recurrent episodes of syncope that appeared a week earlier.  He stated that he had experienced multiple episodes of syncope associated with coughing.  The assessment indicates that the Veteran presented with recurrent episodes of syncope associated with coughing and possible bradycardia.  A December 2003 consultation report from that same facility related an impression of complex partial seizures.  

A January 2004 history and physical report from Baptist Memorial Center indicates that the Veteran presented with a recurrent episode of loss of consciousness associated with a cough and weakness.  It was noted that the Veteran was previously admitted in December 2003 and underwent extensive evaluation by neurology and was found to have a small cerebrovascular accident.  It was further reported that the Veteran was discharged home and developed multiple episodes of syncope/seizure activity.  The assessment indicated that the Veteran presented with multiple episodes of what appeared to be seizure activity associated with a cough and a postictal phenomena.  The January 2004 discharge summary related diagnoses including complex partial seizures.  

A November 2004 VA treatment entry relates an assessment of severe, bilateral, right greater than left, carpal tunnel syndrome, and moderate left ulnar nerve compression syndrome.  A January 2005 VA treatment report notes, as to a pulmonary evaluation, that the Veteran had a history of severe COPD.  

A September 2005 operative note from Gilmore Memorial Hospital indicates that the Veteran underwent a colonoscopy.  The impression was diverticulosis and hemorrhoids.  A September 2005 statement from Dr. Bailey indicated that the Veteran had disorders including mild diverticulosis.  

A March 2007 statement from T. Arnold, M.D., indicates that the Veteran was currently under his care for partial seizures and partial seizures with secondary generalization.  Dr. Arnold commented that based on the Veteran's history, his seizures first occurred when he was serving in the military in 1965.  

The Board observes that there is no indication that the Dr. Arnold reviewed the Veteran's claims file in providing his opinion that the Veteran's seizures first occurred when he was in the military in 1965.  

Following a February 2009 Board remand, the Veteran was afforded a VA respiratory examination in November 2009.  There is a notation that the Veteran's claims file was reviewed.  As to a diagnosis, the examiner indicated that there was insufficient evidence to warrant a diagnosis of a respiratory condition.  The examiner commented that it was less likely as not that the Veteran's respiratory condition was related to any in-service disease or injury.  The examiner reported that the Veteran had hemoptysis twice, with the first time in 1965 due to bronchitis, which was treated and resolved.  The examiner stated that the Veteran was treated for hemoptysis again in 1967 due to a coughing spell and that he had a negative bronchoscopy.  It was noted that there were no complaints or sequelae noted in the Veteran's separation examination.  The examiner indicated that review of four years of medications received from a VA clinic did not reveal any treatment for episodes of bronchitis and that, therefore, it was less likely as not that the current respiratory condition had its onset or was related to any in-service disease or injury.  The examiner stated that the records were absent for recurrent treatment for bronchitis.  

The Board observes that the VA examiner indicated that there was insufficient evidence to warrant a diagnosis of a respiratory condition.  The Board notes, however, that the Veteran has been diagnosed with various respiratory disorders, including severe COPD.  Additionally, the Board observes that the VA examiner did not specifically address the Veteran's competent and credible reports of respiratory problems during service and continuing respiratory problems since service.  As discussed above, the Veteran has provided competent testimony regarding respiratory problems during service and as to the continuation of such symptoms after his separation from service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran was also afforded a VA stomach examination report in November 2009.  There is a notation that the Veteran's claims file was reviewed.  The diagnosis was gastroesophageal reflux disease.  The examiner commented that it was less likely as not that the Veteran's stomach condition was caused by or a result of onset during military service or related to any in-service injury or disease.  The examiner remarked that the Veteran was treated for a self limited episode of gastroenteritis, so it was less likely as not that his current condition, gastroesophageal reflux disease, had it onset in the service.  The examiner also stated that there was no evidence in the Veteran's military records of gastroesophageal reflux disease.  

The Board observes that the VA examiner did not address the fact that the Veteran has been diagnosed with additional gastrointestinal disorders such as diverticulosis.  Additionally, the examiner did not address the Veteran's statements regarding gastrointestinal problems during service and continuing gastrointestinal problems since service.  

A November 2009 VA peripheral nerves examination report notes that the Veteran's claims file was reviewed.  The diagnoses were right carpal tunnel syndrome surgically resolved and left carpal tunnel syndrome.  The examiner commented that the Veteran's bilateral carpal tunnel syndrome was less likely as not caused by or a result of having its onset during the Veteran's military service or related to an in-service injury.  The examiner reported that the Veteran's service medical records were silent as to symptoms related to carpal tunnel syndrome and that the Veteran first complained of carpal tunnel syndrome in 2004, thirty-seven years after his military service.  

The Board notes that the VA examiner did not address the Veteran's statements regarding right and left hand (or wrist) problems, specifically numbness, during service and continuation of such symptoms after his separation from service.  

A November 2009 VA neurological examination report also indicates that the Veteran's claims file was reviewed.  The diagnosis was a seizure disorder.  The examiner commented that the Veteran's seizure disorder was less likely as not caused by or a result of any in-service disease or injury, or caused or aggravated by another disorder.  The examiner reported that the Veteran was diagnosed with a seizure disorder thirty-six years after his military service.  The examiner reported that a review of the Veteran's service treatment records revealed no evidence of a seizure disorder and no significant trauma.  The examiner stated that there was no evidence of an identifiable cause for the Veteran's seizure disorder and that there were no service-connected disorders, including a respiratory disorder that would have caused or aggravated his seizure disorder.  

The Board observes that the VA examiner did not discuss the opinion provided by Dr. Arnold indicated that that based on the Veteran's history, his seizures first occurred when he was serving in the military in 1965.  The examiner also did not address the Veteran's reports of coughing problems that started in the early part of 1967 which would cause him to pass out and faint at that time.  The Board also notes that the December 2003 and January 2004 reports from Baptist Memorial Hospital (noted above) refer to loss of consciousness associated with coughing.  

The Board notes, therefore, that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a respiratory disorder; bilateral carpal tunnel syndrome; a gastrointestinal disorder; and for a seizure disorder, to include as secondary to a respiratory disorder.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for respiratory problems, right and left hand (or wrist) problems, gastrointestinal problems, and for a seizure disorder.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent medical treatment which are not already in the claims folder.  Specifically VA treatment records since October 2006 should be obtained.  

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of any respiratory problems, right and left hand (or wrist) problems, gastrointestinal problems, or for fainting spells, syncope and or seizures during and since service.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed respiratory disorders.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current respiratory disorders. 

The examiner must state the likelihood that any diagnosed respiratory disorders found to be present existed prior to service.  If the examiner concludes that any diagnosed respiratory disorders found to be present existed prior to service, the examiner must state the likelihood that any such disorders worsened during service.  If the examiner diagnoses the Veteran as having respiratory disorders that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that any such disorders are related to or had their onset during service.  In offering each of these opinions, the examiner must specifically acknowledge and comment on the Veteran's competent and credible statements and testimony regarding respiratory problems during service and continuous respiratory symptoms since service.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  The rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed gastrointestinal disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current gastrointestinal disorders.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed gastrointestinal disorders are etiologically related to his period service.  The examiner must specifically acknowledge and discuss the Veteran's competent and credible report that he suffered from gastrointestinal problem during service and continuous gastrointestinal problems since service.  See Dalton supra.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed bilateral carpal tunnel syndrome.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that the Veteran's bilateral carpal tunnel syndrome is etiologically related to his period service.  The examiner must specifically acknowledge and discuss the Veteran's report that his bilateral carpal tunnel syndrome first manifested during service.  See Dalton, supra.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed seizure disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that the Veteran's syncope and/or seizure disorder is etiologically related to or had its onset in service.  The examiner must specifically acknowledge and discuss the Veteran's competent and credible report that his seizure disorder first manifested during service.  See Dalton, supra.  The examiner also should specifically comment on the March 2007 opinion provided by Dr. Arnold.  

The examiner should specifically set forth whether any seizure disorder found on examination is caused or aggravated (i.e., permanently worsened) by another disorder, whether a service-connected disability or not, to include his asserted respiratory disorder.  

7.  Then readjudicate the Veteran's claims.  If the claims are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

